PD-1420&1421&1422-15 COURT
                                           PD-1420&1421&1422-15
                                               OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 11/4/2015 12:46:09 PM
                                                                                  Accepted 11/5/2015 2:46:45 PM
                                  No. _____________________                                       ABEL ACOSTA
                                                                                                          CLERK

WILLIAM BRUCE SENN, JR.,                      §              IN THE
     APPELLANT                                §
                                              §
V.                                            §              TEXAS COURT OF
                                              §
THE STATE OF TEXAS,                           §
     APPELLEE                                 §              CRIMINAL APPEALS

             APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:


       COMES NOW, William Bruce Senn, Jr, Appellant in the above-styled and numbered

cause, by and through his court appointed attorney of record, Jack V. Strickland and files this

motion for extension of time to file petition for discretionary review. In support of said motion,

Appellant shows as follows:

                                                  1.

       That Appellant took his appeal from the 43rd Judicial District Court of Parker County,

Texas, to the Second Court of Appeals sitting in Fort Worth, Texas. In his appeal, Appellant

raised a a single point of error arising from the three felony convictions which formed the basis

of that appeal.

                                                  2.

       On October 1, 2015, in an unpublished opinion, the Court of Appeals affirmed the

judgments of the trial court. Appellant did not request a rehearing.




           November 5, 2015
                                                  3.

        That Appellant’s petition for discretionary review is accordingly due on Monday,

November 2, 2015, the first business day following the expiration of 30 days after the day the

court of appeals’ judgment was rendered. R. 68. 2 (a), TEX. R. APP. PROC.

                                                  4.

        That Appellant now timely requests an extension of time in which to file his petition.

Appellant requests that this court order the filing of his petition not later than Wednesday,

November 25, 2015, an extension of 23 days. R. 68. 2 (C), TEX. R. APP. PROC.

                                                  5.

        That Appellant’s counsel is involved in a significant number of criminal cases in both

State and Federal court, including appeals and trial matters that include significant felony

allegations.

                                                  6.

        That this is Appellant’s first motion for extension of time for the filing of a petition for

discretionary review.

                                                  7.

        That Appellant is incarcerated.

                                                  8.

        That this motion is not merely for purposes of delay, but in order that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, Appellants prays that the Court grant this

motion and order that Appellant’s petition for discretionary review be filed not later than

November 25, 2015.
                                                    Respectfully Submitted,


                                                     Jack V. Strickland
                                                    _______________________________
                                                    JACK V. STRICKLAND
                                                    ATTORNEY FOR DEFENDANT
                                                    112 Hogle Street
                                                    Weatherford, Texas 76086
                                                    817.594.2161 (phone)
                                                    817.594.2160 (fax)
                                                    jvstrickland1943@gmail.com
                                                    State Bar No. 19397000



                                    Certificate of Conference

       On October 30, 2015, a telephone conference was held with Parker County Assistant

District Attorney Edward Lewallen concurring the foregoing motion. Mr. Lewallen has no

objected to the granting of the motion.


                                                               Jack    V. Strickland
                                                               ______________________________
                                                               Jack V. Strickland

                                      Certificate of Service

       On October 30, 2015, a true and correct copy of the foregoing motion was emailed to Mr.

Lewallen at edward.lewallen@outlook.com.


                                                               Jack   V. Strickland
                                                               ______________________________
                                                               Jack V. Strickland